Citation Nr: 0529071	
Decision Date: 10/28/05    Archive Date: 11/09/05

DOCKET NO.  03-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pseudofolliculitis barbae.

2.  Entitlement to an initial disability rating in excess of 
30 percent for an acquired psychiatric disorder, to include a 
personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1999 to March 
2002.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 decision by the RO in Anchorage, 
Alaska, which granted service connection and a noncompensable 
rating for pseudofolliculitis barbae, effective March 3, 
2002.  Also, the RO then denied service connection for a 
psychiatric disorder.  

In February 2005 the Board remanded the case to the RO for 
further evidentiary development.

In an April 2005 decision VA's Appeals Management Center 
(AMC) increased the veteran's disability rating for 
pseudofolliculitis barbae to 10 percent, effective March 3, 
2002, and granted service connection and a 30 percent rating 
for a psychiatric disorder, effective March 3, 2002.  

The issue of entitlement to a disability rating in excess of 
30 percent for an acquired psychiatric disorder, to include a 
personality disorder, is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the AMC, in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
October 1999 to March 2002.

2.  On May 9, 2005, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.  




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, or his representative, have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  An appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
38 C.F.R. § 20.204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204(a).  In May 2005, the veteran's 
representative advised VA that the veteran wished to withdraw 
his appeal as to the evaluation for his skin disorder.  In 
July 2005, the veteran wrote that he was satisfied with the 
evaluation for his skin disability.  The veteran has 
withdrawn this appeal.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal for an initial rating in excess of 10 percent for 
pseudofolliculitis barbae is dismissed.


REMAND

In a May 2005 statement submitted to the RO, the veteran 
expressed disagreement with the initial rating of 30 percent, 
which was assigned for an acquired psychiatric disorder, to 
include a personality disorder.  The RO has not issued a 
statement of the case in response to the notice of 
disagreement, and this issue must be remanded for the 
issuance of such a statement of the case.  38 U.S.C.A. § 7105 
(West 2002); see Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is remanded for the following action:

Provide the veteran with a statement of 
the case regarding the issue of 
entitlement to an initial disability 
rating in excess of 30 percent for an 
acquired psychiatric disorder, to 
include a personality disorder.  Only 
if the appellant submits a sufficient 
substantive appeal will this issue be 
further considered by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


